DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Benefit of priority under 35 U.S.C. 371 is acknowledged and accepted.
Response to Amendment
The amendments to Claims 1,3-6,8,10,12 in the submission filed 3/24/2022 are acknowledged and accepted.
Cancellation of Claim 2 is acknowledged and accepted.
Pending Claims are 1,3-19. 
Drawings
The drawings with 7 Sheets of Figs. 1-14 received on 3/24/2022 are acknowledged and accepted.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Abstract recites method step labels “S110”, “S120” and “S130”. This is incorrect. Examiner suggests removing the labels.
  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1,3-19 objected to because of the following informalities:  
Claims 1,8,14 recite “the non-uniformity” and “the light field distribution” in lines 12,6-7 and 12-13. There is insufficient antecedent basis for these limitations. Examiner suggests –a non-uniformity—and -a light field distribution--.
Claims 3-7 are dependent on claim 1 and hence inherit its deficiencies.
Claims 9-13 are dependent on claim 8 and hence inherit its deficiencies.
Claims 15-19 are dependent on claim 14 and hence inherit its deficiencies.
Claim 9 recites “second optical element” in line 2. There is insufficient antecedent basis for this limitation. Examiner suggests –the second diffractive optical element--.
  	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, as best understood, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites the limitation "the second light field difference" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears that Claim 13 should depend from claim 10 instead of claim 9. For the purposes of examination, claim 13 is taken to be dependent on claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5,8,9,12,14,17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2007/0195394 A1, hereafter Chen) in view of Zhu et al (US 2020/0408971 A1, hereafter Zhu, of record).
Regarding Claim 1, Chen teaches (fig 1a-1d,2,3a-d) a design method (methods for defining a customized diffraction optical element which is based on a target pattern, p12, lines 6-10) of a diffractive optical assembly (customized DOE, p30, lines 2-5), comprising: 
	designing a first diffractive optical element (standard DOE #1, fig 3d, center pole component, cont p36, lines 2-5) 
according to a target light field (target pattern, p30, lines 1-10, pattern in fig 1a); 	
	measuring or simulating (reiterative simulation process, p36, lines 1-12) the first diffractive optical element (standard DOE #1, fig 3d, center pole component, cont p36, lines 2-5);
	designing a second diffractive optical element (standard DOE #2, fig 3b, y dipole component, p36, lines 1-10);
	combining the first diffractive optical element (standard DOE #1, fig 3d, center pole component, cont p36, lines 2-5) and the second diffractive optical element (standard DOE #2, fig 3b, y dipole component, p36, lines 1-10) to form a first diffractive optical assembly (customized DOE, p30, lines 2-5) (fig 4b shows 3 standard DOES used as a substitute for customized DOE, p39, lines 9-10). 
	However, Chen does not teach
	measuring or simulating the first diffractive optical element to obtain a first light field difference between a light field of the first diffractive optical element and the target light field; and 
	calculating a second target light field according to the first light field difference and designing a second diffractive optical element according to the second target light field; and 
	so that an incident light beam simultaneously covers the first diffractive optical element and the second diffractive optical element so as to compensate the non-uniformity of the light field distribution of the first diffractive optical element.
	Chen and Zhu are related as diffractive optical assemblies.
	Zhu teaches (fig 8)
	measuring or simulating (measure the diffraction performance of the second DOE 81, cont p76, lines 1-6) the first diffractive optical element (display screen 81 considered second DOE, p72, lines 1-6, p74, lines 1-10) to obtain a first light field difference (perform an inverse diffraction calculation, p77, lines 1-5) between a light field of the first diffractive optical element (display screen 81, p72, lines 1-6)  and the target light field (emergent light intensity on a receiving screen, cont p76, lines 1-6); and 
	calculating a second target light field (obtain complex amplitude spatial distribution of first diffracted light beam 85, p77, lines 1-5) according to the first light field difference (perform an inverse diffraction calculation, p77, lines 1-5)  and designing a second diffractive optical element (calculate a diffraction pattern for the first DOE, p78, lines 1-5) according to the second target light field (obtain complex amplitude spatial distribution of first diffracted light beam 85, p77, lines 1-5); and 
	so that an incident light beam (light beam from light source 82, p72, lines 3-6) simultaneously covers the first diffractive optical element (display screen 81 considered second DOE, p72, lines 1-6) and the second diffractive optical element (calculate a diffraction pattern for the first DOE, p78, lines 1-5)  so as to compensate the non-uniformity (light being diffracted twice might affect the pattern beam, reducing contrast, increasing noise, p73, lines 13-25) of the light field distribution (emergent light intensity on a receiving screen, cont p76, lines 1-6) of the first diffractive optical element (display screen 81 considered second DOE, p72, lines 1-6).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen to include the teachings of Zhu such that measuring or simulating the first diffractive optical element to obtain a first light field difference between a light field of the first diffractive optical element and the target light field; and  calculating a second target light field according to the first light field difference and designing a second diffractive optical element according to the second target light field; and so that an incident light beam simultaneously covers the first diffractive optical element and the second diffractive optical element so as to compensate the non-uniformity of the light field distribution of the first diffractive optical element for the purpose of utilizing a design process to mitigate effects of reduced contrast and increased noise, p73, lines 13-21, p74, lines 1-6).
Regarding Claim 5, Chen-Zhu teach the design method according to claim 1, 
	wherein the target light field (target pattern, p30, lines 1-10, pattern in fig 1a, Chen) is a uniform light splitting dot matrix (standard DOTS, p39, lines 11-14), and the first light field difference (perform an inverse diffraction calculation, p77, lines 1-5, performing an inverse diffraction calculation is estimating the difference in uniformity of the dots, Zhu) is a uniformity difference.
Regarding Claim 8, Chen teaches (fig 1a-1d,2,3a-d) a diffractive optical assembly (customized DOE, p30, lines 2-5), comprising
	 a first diffractive optical element (standard DOE #1, fig 3d, center pole component, cont p36, lines 2-5) and a second diffractive optical element (standard DOE #2, fig 3b, y dipole component, p36, lines 1-10) as combined together (fig 4b shows 3 standard DOES used as a substitute for customized DOE, p39, lines 9-10).
	However, Chen does not teach
	so that an incident light beam simultaneously covers the first diffractive optical element and the second diffractive optical element
	wherein the second diffractive optical element is configured to at least partially compensate for a first light field difference between a light field of the first diffractive optical element and a target light field of the diffractive optical assembly so as to compensate the non- uniformity of the light field distribution of the first diffractive optical element.
	Chen and Zhu are related as diffractive optical assemblies.
	Zhu teaches (fig 8),
	so that an incident light beam (light beam from light source 82, p72, lines 3-6) simultaneously covers the first diffractive optical element (display screen 81 considered second DOE, p72, lines 1-6) and the second diffractive optical element (calculate a diffraction pattern for the first DOE, p78, lines 1-5),
	wherein the second diffractive optical element (calculate a diffraction pattern for the first DOE, p78, lines 1-5) is configured to at least partially compensate for a first light field difference (perform an inverse diffraction calculation, p77, lines 1-5) between a light field of the first diffractive optical element (display screen 81, p72, lines 1-6)  and the target light field (emergent light intensity on a receiving screen, cont p76, lines 1-6); of the diffractive optical assembly (first DOE and second DOE constitute the diffractive assembly) 
	so as to compensate the non- uniformity (light being diffracted twice might affect the pattern beam, reducing contrast, increasing noise, p73, lines 13-25) of the light field distribution (emergent light intensity on a receiving screen, cont p76, lines 1-6) of the first diffractive optical element (display screen 81 considered second DOE, p72, lines 1-6).	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen to include the teachings of Zhu such that so that an incident light beam simultaneously covers the first diffractive optical element and the second diffractive optical element and wherein the second diffractive optical element is configured to at least partially compensate for a first light field difference between a light field of the first diffractive optical element and a target light field of the diffractive optical assembly so as to compensate the non- uniformity of the light field distribution of the first diffractive optical element for the purpose of utilizing a design process to mitigate effects of reduced contrast and increased noise, p73, lines 13-21, p74, lines 1-6).
Regarding Claim 9, Chen-Zhu teach the diffractive optical assembly according to claim 8, 
	wherein the first diffractive optical element (standard DOE #1, fig 3d, center pole component,  cont p36, lines 2-5, Chen) is designed according to the target light field (target pattern, p30, lines 1-10, pattern in fig 1a), and the second optical element (calculate a diffraction pattern for the first DOE, p78, lines 1-5) is designed according to the first light field difference (perform an inverse diffraction calculation, p77, lines 1-5) between the light field of the first diffractive optical element (standard DOE #1, fig 3d, center pole component, cont p36, lines 2-5, Chen, display screen 81 considered second DOE, p72, lines 1-6, p74, lines 1-10, Zhu) and the target light field (obtain complex amplitude spatial distribution of first diffracted light beam 85, p77, lines 1-5, Zhu).
Regarding Claim 12, Chen-Zhu teach the diffractive optical assembly according to claim 8, 
	wherein the target light field (target pattern, p30, lines 1-10, pattern in fig 1a, Chen) is a uniform light splitting dot matrix (standard DOTS, p39, lines 11-14), and the first light field difference (perform an inverse diffraction calculation, p77, lines 1-5, performing an inverse diffraction calculation is estimating the difference in uniformity of the dots) is a uniformity difference.
Regarding Claim 14, Chen teaches (fig 1a-1d,2,3a-d) a diffractive optical assembly (customized DOE, p30, lines 2-5), obtained by: 
	designing a first diffractive optical element (standard DOE #1, fig 3d, center pole component, cont p36, lines 2-5) according to a first target light field (target pattern, p30, lines 1-10, pattern in fig 1a);
	and producing the first diffractive optical element (standard DOE #1, fig 3d, center pole component, cont p36, lines 2-5); 
	designing a second diffractive optical element (standard DOE #2, fig 3b, y dipole component, p36, lines 1-10);
	and producing the second diffractive optical element (standard DOE #2, fig 3b, y dipole component, p36, lines 1-10);
	combining the first diffractive optical element (standard DOE #1, fig 3d, center pole component, cont p36, lines 2-5) and the second diffractive optical element (standard DOE #2, fig 3b, y dipole component, p36, lines 1-10) to form a first diffractive optical assembly (customized DOE, p30, lines 2-5).
	However, Chen does not teach
	measuring or simulating the first diffractive optical element to obtain a first light field difference between a light field of the first diffractive optical element and the first target light field; 
	calculating a second target light field according to the first light field difference, designing a second diffractive optical element according to the second target light field and 
	so that an incident light beam simultaneously covers the first diffractive optical element and the second diffractive optical element so as to compensate the non-uniformity of the light field distribution of the first diffractive optical element.
	Chen and Zhu are related as diffractive optical assemblies.
	Zhu teaches (fig 8)
	measuring or simulating measure the diffraction performance of the second DOE 81, cont p76, lines 1-6) the first diffractive optical element (display screen 81 considered second DOE, p72, lines 1-6, p74, lines 1-10) to obtain a first light field difference (perform an inverse diffraction calculation, p77, lines 1-5) between a light field of the first diffractive optical element (display screen 81, p72, lines 1-6)  and the target light field (emergent light intensity on a receiving screen, cont p76, lines 1-6);	 
	calculating a second target light field (obtain complex amplitude spatial distribution of first diffracted light beam 85, p77, lines 1-5) according to the first light field difference (perform an inverse diffraction calculation, p77, lines 1-5)  and designing a second diffractive optical element (calculate a diffraction pattern for the first DOE, p78, lines 1-5) according to the second target light field (obtain complex amplitude spatial distribution of first diffracted light beam 85, p77, lines 1-5); and 
	so that an incident light beam (light beam from light source 82, p72, lines 3-6) simultaneously covers the first diffractive optical element (display screen 81 considered second DOE, p72, lines 1-6) and the second diffractive optical element (calculate a diffraction pattern for the first DOE, p78, lines 1-5)  so as to compensate the non-uniformity (light being diffracted twice might affect the pattern beam, reducing contrast, increasing noise, p73, lines 13-25) of the light field distribution (emergent light intensity on a receiving screen, cont p76, lines 1-6) of the first diffractive optical element (display screen 81 considered second DOE, p72, lines 1-6).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen to include the teachings of Zhu such that measuring or simulating the first diffractive optical element to obtain a first light field difference from a light field of the first diffractive optical element and calculating a second target light field according to the first light field difference, designing a second diffractive optical element according to the second target light field and so that an incident light beam simultaneously covers the first diffractive optical element and the second diffractive optical element so as to compensate the non-uniformity of the light field distribution of the first diffractive optical element for the purpose of utilizing a design process to mitigate effects of reduced contrast and increased noise, p73, lines 13-21, p74, lines 1-6).
Regarding Claim 17, Chen-Zhu teach the design method according to claim 14, 
	wherein the target light field target pattern, p30, lines 1-10, pattern in fig 1a, Chen) is a uniform light splitting dot matrix (standard DOTS, p39, lines 11-14), and the first light field difference (perform an inverse diffraction calculation, p77, lines 1-5, performing an inverse diffraction calculation is estimating the difference in uniformity of the dots) is a uniformity difference.

Claim(s) 6,18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2007/0195394 A1, hereafter Chen) in view of Zhu et al (US 2020/0408971 A1, hereafter Zhu, of record) and further in view of Miyasaka et al (US 2012/0223218 A1, hereafter Miyasaka) and Chang et al (Algorithms based on rigorous coupled wave analysis for diffractive optical element design, JOSA A, Vol 18, No. 10, Oct 2001, pgs 2491-2501, hereafter Chang).
Regarding Claim 6, Chen-Zhu teach the design method according to claim 1, 
	wherein the step of designing a first diffractive optical element (standard DOE #1, fig 3d, center pole component, cont p36, lines 2-5, Chen);
	the step of measuring or simulating (measure the diffraction performance of the second DOE 81, cont p76, lines 1-6) the first diffractive optical element (display screen 81 considered second DOE, p72, lines 1-6, p74, lines 1-10) comprises: 
	simulating (measure the diffraction performance of the second DOE 81, cont p76, lines 1-6) the first diffractive optical element (display screen 81 considered second DOE, p72, lines 1-6, p74, lines 1-10) to obtain the first light field difference (perform an inverse diffraction calculation, p77, lines 1-5) between a simulated light field of the first diffractive optical element (display screen 81, p72, lines 1-6)  and the target light field (emergent light intensity on a receiving screen, cont p76, lines 1-6);
	However, Chen-Zhu do not teach	
	designing a phase distribution diagram of the first diffractive optical element according to a scalar diffraction theory; 
	Chen-Zhu and Miyasaka are related as diffractive optical elements.
	Miyasaka teaches (fig 8a,b),
	designing a phase distribution diagram (phase distribution, p114, lines 1-8) of the first diffractive optical element (diffractive optical element 230, p114, lines 1-8) according to a scalar diffraction theory (scalar diffraction theory, p107, lines 1-7); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen-Zhu to include the teachings of Miyasaka such that designing a phase distribution diagram of the first diffractive optical element according to a scalar diffraction theory for the purposes of utilizing a technique where the density of light spots is approximately uniform (p0012, lines 1-6).
	However, Chen-Zhu-Miyasaka do not teach
simulating the first diffraction element according to a vector diffraction theory 
	Chen-Zhu-Miyasaka and Chang are related as diffractive optical elements.
	Chang teaches
	simulating the first diffraction element (DOE design, pg 2491, R col, 3rd para, lines 1-4) according to a vector diffraction theory (Rigorous coupled wave analysis, pg 2491, R col, 3rd para, lines 1-4, wave-vector, pg 2493, R col, 2nd para, lines 1-2). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen-Zhu-Miyasaka to include the teachings of Chang such that simulating the first diffraction element according to a vector diffraction theory for the purposes of a better optimally designed DOE (pg 2491, R col, 3rd para, last 3 lines).
Regarding Claim 18, Chen-Zhu teach the design method according to claim 14, 
	and the operation of designing a first diffractive optical element (standard DOE #1, fig 3d, center pole component, cont p36, lines 2-5, Chen);
	the operation of measuring or simulating (measure the diffraction performance of the second DOE 81, cont p76, lines 1-6) the first diffractive optical element (display screen 81 considered second DOE, p72, lines 1-6, p74, lines 1-10) is performed by 
	simulating (measure the diffraction performance of the second DOE 81, cont p76, lines 1-6) the first diffractive optical element (display screen 81 considered second DOE, p72, lines 1-6, p74, lines 1-10) to obtain the first light field difference (perform an inverse diffraction calculation, p77, lines 1-5) between a simulated light field of the first diffractive optical element (display screen 81, p72, lines 1-6)  and the target light field (emergent light intensity on a receiving screen, cont p76, lines 1-6);
	However, Chen-Zhu do not teach	
	designing a phase distribution diagram of the first diffractive optical element according to a scalar diffraction theory; 
	Chen-Zhu and Miyasaka are related as diffractive optical elements.
	Miyasaka teaches (fig 8a,b),
	designing a phase distribution diagram (phase distribution, p114, lines 1-8) of the first diffractive optical element (diffractive optical element 230, p114, lines 1-8) according to a scalar diffraction theory (scalar diffraction theory, p107, lines 1-7) ; 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen-Zhu to include the teachings of Miyasaka such that designing a phase distribution diagram of the first diffractive optical element according to a scalar diffraction theory for the purposes of utilizing a technique where the density of light spots is approximately uniform (p0012, lines 1-6).
	However, Chen-Zhu-Miyasaka do not teach
simulating the first diffraction element according to a vector diffraction theory 
	Chen-Zhu-Miyasaka and Chang are related as diffractive optical elements.
	Chang teaches
	simulating the first diffraction element (DOE design, pg 2491, R col, 3rd para, lines 1-4) according to a vector diffraction theory (Rigorous coupled wave analysis, pg 2491, R col, 3rd para, lines 1-4, wave-vector, pg 2493, R col, 2nd para, lines 1-2). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen-Zhu-Miyasaka to include the teachings of Chang such that simulating the first diffraction element according to a vector diffraction theory for the purposes of a better optimally designed DOE (pg 2491, R col, 3rd para, last 3 lines).
Allowable Subject Matter
Claims 3,4,7,10,11,15,16,19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi									9/30/2022Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872